Citation Nr: 0321706	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  91-50 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES


1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a psychiatric 
disorder. 

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a seizure 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

George E. Guido Jr,  Senior Counsel 

INTRODUCTION

The veteran served on active duty from January 1959 to 
February 1960. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  In November 1998, the Board remanded 
the case to the RO for further procedural and evidentiary 
development. As the development requested by the Board has 
been completed, no further action by the RO is necessary to 
comply with the Board's remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1.  In a November 1991 rating decision, the RO denied the 
veteran's petition to reopen the claim of service connection 
for a psychiatric disorder; after the veteran was notified of 
the decision and of his procedural and appellate rights, he 
did not file a timely notice of disagreement and the rating 
decision became final. 

2.  The additional evidence received since the November 1991 
rating decision does not bear directly and substantially upon 
the issue of service connection for a psychiatric disorder as 
it is either cumulative or redundant of evidence previously 
submitted and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to decide fairly the merits of the claim. 

3.  In a November 1991 rating decision, the RO denied the 
veteran's petition to reopen the claim of service connection 
for a seizure disorder; after the veteran was notified of the 
decision and of his procedural and appellate rights, he did 
not file a timely notice of disagreement and the rating 
decision became final.

4.  The additional evidence received since the November 1991 
rating decision does not bear directly and substantially upon 
the issue of service connection for a seizure disorder as it 
is either cumulative or redundant of evidence previously 
submitted and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to decide fairly the merits of the claim. 


CONCLUSIONS OF LAW

1.  The November 1991 rating decision, denying the petition 
to reopen the claim of service connection for a psychiatric 
disorder, became final. 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 20.1103 (2002).  

2.  New and material evidence has not been received to reopen 
the claim of service connection for a psychiatric disorder.  
38 U.S.C.A.§ § 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 
(2001).

3. The November 1991 rating decision, denying the petition to 
reopen the claim of service connection for a seizure 
disorder, became final. 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 20.1103 (2002). 

4.  New and material evidence has not been submitted to 
reopen the claim of service connection for a seizure 
disorder. 38 U.S.C.A. § 5108, 7105(c) (West 2002); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

While the claim was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 
5103A, and implemented by regulation at 38 C.F.R. § 3.159, 
amended VA's duties to notify and to assist claimants 
applying for veterans benefits. 

In this regard, the veteran and his representative have been 
provided with a supplemental statement of the case (SSOC), 
dated in November 2002, informing them of the evidence 
considered and the reasons for the decision reached, citing 
38 C.F.R. § 3.159, providing actual notice of the pertinent 
VCAA provisions, including which information and evidence 
that the claimant is to provide to VA and which information 
and evidence that VA will attempt to obtain on his behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As for the 
duty to assist, after the issuance of the November 2002 SSOC, 
the veteran indicated that he wanted his case forwarded to 
the Board and, after he was notified of the transfer and that 
he could submit additional evidence to the Board, he has not 
identified any other evidence, pertinent to his claims. 

As the veteran has had actual notice of the VCAA and he has 
not identified any other evidence relevant to the claims and 
as there are no additional records to obtain, the Board 
concludes that the VCAA provisions, pertaining to the 
duty-to-notify and to the duty-to-assist have been complied 
with.

The Most Recent Final Denial of the Claim 

In a November 1991 rating decision, the RO denied the 
veteran's petition to reopen the claims of service connection 
for a psychiatric disorder and for a seizure disorder because 
he had not submitted new and material evidence.  After the RO 
notified the veteran of his procedural and appellate rights, 
he did not initiate an appeal of the RO's decision within one 
year of the date of the letter notifying him of denial and 
the rating decision became final.  38 U.S.C.A. § 7105(c); 38 
C.F.R. § 20.1103.  

To reopen the claims, new and material evidence must be 
presented or secured. 38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

While there has been a recent amendment to 38 C.F.R. § 
3.156(a) during the appeal period, the amended version 
applies only to claims filed on or after August 29, 2001, as 
the veteran's claim was file prior to that date, the pre-
amended version applies and it is that version which the RO 
cited in the November 2002 SSOC.  No other standard than that 
articulated in the regulation applies to the determination 
whether evidence is new and material.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

Evidence Previously Considered  

In order to determine whether the additional evidence is new 
and material, a summary of the evidence previously of record 
and considered at the time of the November 1991 rating 
decision follows.  

The service medical records disclose that, after the initial 
diagnosis of an acute, dissociative reaction manifested by 
hyperventilation and unconsciousness, and after several 
subsequent hospitalizations for recurrent fainting spells and 
several psychiatric evaluations over a six-month period, the 
final diagnosis was emotional instability that existed prior 
to service.  The veteran was subsequently discharged from 
because of unsuitability due to character and behavior 
disorders.  

After service in 1960, the veteran submitted his original 
claim of service connection for a nervous disorder.  In 
addition to the service medical records, the evidence of 
record consisted of copies of high school scholastic records 
(1952 to 1955) and a diagnosis of dissociative reaction (May 
1960 VA examination).  On appeal, after the claim was denied 
by the RO, the Board, in a June 1961 decision, denied the 
original claim on grounds that the neuropsychiatric condition 
manifested in service existed prior to service and it was not 
aggravated by service and that no superimposed psychiatric 
disorder was directly incurred in service. 
In unappealed rating decisions in 1974 and 1976, the RO 
denied the veteran's petitions to reopen the claim of service 
connection for a psychiatric disorder.  The additional 
evidence consisted of records of non-VA mental health 
treatment (1971 and 1972), treatment for depressive neurosis 
(1973), treatment for neurotic reaction with 
psychophysiological reaction and paranoia (1974), and an 
award of Social Security disability benefits (1974), which 
the veteran attributed to a nervous disorder. 

On appeal of a July 1977 rating decision, denying the 
veteran's claim to reopen, the Board, in a May 1978 decision, 
considered the additional evidence, consisting of lay 
statements (1977) to the effect that the veteran was healthy 
prior to service, but he had changed after service.  The 
Board held on de novo review that the veteran's current 
psychiatric disability was unrelated to service. 

In an unappealed rating decision in 1979, the RO denied the 
veteran's petition to reopen the claim of service connection 
for a psychiatric disorder.  The additional evidence 
consisted of a lay statement to the effect that the veteran 
was healthy before service, but he acted sickly after service 
(1978). 

On appeal of a December 1983 rating decision, denying the 
veteran's claim to reopen, the Board, in a July 1986 
decision, considered the additional evidence, consisting of 
non-VA records for psychiatric treatment (1971 and 1972) and 
(1974 to 1983), which was diagnosed as depressive neurosis in 
1983, and VA records for treatment of anxiety (1982 to 1984).  
The Board held on de novo review that the veteran's current 
psychiatric disability, however characterized, was not 
casually related to service or the result of a condition of 
service origin. 

On appeal of a November 1987 rating decision, denying the 
claim to reopen and denying service connection for a seizure 
disorder, the Board, in a September 1989 decision, considered 
the additional evidence consisting of VA records disclosing 
diagnoses of adjustment disorder and anxiety reaction (1987 
and 1988), and non-VA records of psychiatric treatment with a 
diagnosis of depressive neurosis (1984 to 1988).  The Board 
found that the additional evidence did not demonstrate that 
the current neuropsychiatric pathology had onset during 
service.  The Board also found that symptoms of convulsive-
like spells, hyperventilation, loss of consciousness and 
passing out were manifestations of the pre-existing 
neuropsychiatric pathology and that epilepsy [epilepsy is 
synonymous to seizure], as a disease entity, was not shown to 
be present in service or within one year after service. 

On appeal of a January 1990 rating decision, denying the 
veteran's petition to reopen the claims of service connection 
for a psychiatric disorder and for a seizure disorder, the 
Board, in a June 1991 decision, considered the additional 
evidence consisting of non-VA records of psychiatric 
treatment (1989), and VA records of treatment with a 
diagnosis of adjustment disorder (1988-1990), and a VA 
hospital report with the initial diagnosis of depression with 
psychotic features (1990).  The Board held that new and 
material evidence had not been submitted to reopen the 
claims. 

In the unappealed rating decision of November 1991, the RO 
denied the veteran's petition to reopen the claims of service 
connection for a psychiatric disorder and for a seizure 
disorder.  The additional evidence consisted of VA records of 
treatment (1990), a VA hospital summary with the final 
diagnosis of schizophrenia (1990), and the veteran's 
testimony at a hearing (1991). 

Current Claims to Reopen 

In October 1993, the veteran petitioned the RO to reopen the 
claims of service connection for a psychiatric disorder and 
for a seizure disorder.  After the RO denied the petition, 
the veteran appealed to the Board, which is now again before 
the Board, following additional procedural and evidentiary 
development. 

The evidence to be reviewed for sufficiency to reopen the 
claims is the evidence submitted since the most recent final 
denial of the claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  Thus, evidence submitted since November 
1991 is of concern for the purpose of reopening the claims.  

The additional evidence consists of the following. 

Item (1) consists of copies of service medical records that 
are not new and material because the same service medical 
records were previously considered by the Board on several 
other occasions, beginning with the June 1961 Board decision.

Item (2) consists of copies of summaries of VA 
hospitalizations in March 1992 and in April 1993 with 
diagnoses of depression and seizure disorder and atypical 
depression and seizure disorder that were not associated with 
the established events and conditions in service are not new 
and material because the diagnoses are cumulative of evidence 
previously considered, namely, other post-service diagnoses 
of depression and signs of epilepsy.  Moreover, the evidence 
does not bear directly and substantially on the matters of 
whether a pre-existing neuropsychiatric condition was 
aggravated by service, or whether a superimposed psychiatric 
disorder was directly incurred in service, or whether a 
seizure disorder, other than symptoms of convulsive-like 
spells, loss of consciousness and passing out, that were 
associated with the pre-existing neuropsychiatric disorder, 
was present in service or within one year after service.  

Item (3) consists of a 1990 VA hospital summary that is not 
new and material because the same summary was previously 
considered by the RO in its November 1991 rating decision. 

Item (4) consists of 1994 VA hospital report that discloses a 
long history of poorly defined psychiatric illness and 
seizure disorder, including a history of pseudocatatonic 
behavior dating to 1959.  As for the seizure disorder, it was 
reported that in light of his history, the veteran probably 
had some type of organic seizure in addition to 
pseudoseizures.  Although further psychiatric and neurology 
evaluations were recommended, the veteran at his request was 
discharged from the hospital.  While the physicians of record 
stated that the diagnoses were unclear, dissociative disorder 
and seizure disorder were diagnosed.  The diagnosis of 
dissociative disorder is not new and material evidence 
because the diagnosis was previously considered by the Board 
in its June 1961 decision.  As for a seizure disorder, other 
than pseudoseizures, namely, symptoms of convulsive-like 
spells, loss of consciousness and passing out, that have been 
associated with the pre-existing neuropsychiatric disorder, 
the diagnosis is not new and material because it does not 
bear directly and substantially on the matter of whether a 
seizure disorder was present in service or within one year 
after service. 

Item (5) consists of copies of 1994 VA outpatient records 
containing a history of dissociative disorder and seizures.  
Item (6) consists of Social Security records with medical 
records, dated from 1972 to 1975.  The records show diagnoses 
of schizophrenia (1973 and 1974), a history of a nervous 
condition since 1960 (1974), and diagnoses of neurosis with 
anxiety (1974 and 1975).  Items (5) and (6) are not new and 
material because the evidence does not bear directly on the 
issues of whether a pre-existing neuropsychiatric condition 
was aggravated by service, or whether a superimposed 
psychiatric disorder was directly incurred in service, or 
whether a seizure disorder, other than symptoms of 
convulsive-like spells, loss of consciousness and passing 
out, that were associated with the pre-existing 
neuropsychiatric disorder, was present in service or within 
one year after service. 

Item (7) consists of an October 2002 report of VA psychiatric 
examination.  After a review of the record, the examiner 
expressed the opinion that diagnosis of emotional instability 
reaction in service correctly reflected the veteran's 
condition at the time and that the current diagnosis was 
histrionic personality disorder with dependent and borderline 
characteristics.  Depressive disorder was also diagnosed.  
Because the medical opinion opposes rather than supports the 
claim, it is not new and material.  As for the diagnosis of 
depressive disorder, the evidence is not new and material 
because it is cumulative of evidence previously considered, 
namely, other post-service diagnoses of depression that have 
not been related to service. 

For the above reasons, the additional evidence is not new and 
material and the claims of service connection for a 
psychiatric disorder and a seizure disorder are not reopened.


ORDER

New and material evidence has not been received to reopen the 
claim of service connection for a psychiatric disorder. 

New and material evidence has not been received to reopen the 
claim of service connection for a seizure disorder. 


____________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

